November 1 2011


                                SYNOPSIS OF THE CASE

2011 MT 270; DA 11-0240: LOREN and MARY HINEBAUCH, husband and wife,
and GOOD THINGS, LLC, Plaintiffs and Appellants, v. DOUGLAS and KIM
McRAE, husband and wife, Defendants and Appellants.1

       Loren and Mary Hinebauch and Good Things, LLC (Hinebauchs) sued Douglas
and Kim McRae (McRaes) following a fire that destroyed their business, alleging breach
of contract, unjust enrichment, and fraud. McRaes owned the building that burned. The
parties disagreed on the terms of an oral agreement they entered with respect to the
ownership and leasing of the commercial building, and about who was entitled to recover
the insurance proceeds after the building was destroyed by fire. The District Court
determined there was no evidence to establish that the McRaes agreed to obtain insurance
for the building naming the Hinebauchs as an insured party. The court also said there
was no enforceable agreement between the parties, and entered judgment for McRaes.
       On appeal, the Hinebauchs argued that the District Court erred in resolving
disputed issues of material fact regarding their breach of contract and unjust enrichment
claims, and asked the Supreme Court to reverse and remand the matter for trial.
       The Montana Supreme Court affirmed the result on different grounds. Section
28-2-903, MCA, known as the Statute of Frauds, requires any contract for the sale of real
property, or the lease of real property for longer than one year, to be in writing in order to
be enforceable.     It is undisputed that the agreements here were not in writing.
Consequently, the disputed oral agreement for sale or a five-year lease of the real
property was unenforceable. The McRaes, as owners of the building, were entitled to the
insurance proceeds, and the Hinebauchs had prior notice as to how the insurance would
be paid. Moreover, the Hinebauchs failed to show misconduct or fault on the part of the
McRaes, as is required in order to recover on a claim for unjust enrichment.




1
 This synopsis has been prepared for the convenience of the reader. It constitutes no part of the
Opinion of the Court and may not be cited as precedent.